Exhibit 10.3

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE WENDY’S COMPANY

2020 OMNIBUS AWARD PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), made as of
____________, 20___, by and between The Wendy’s Company (the “Company”) and
____________________ (the “Participant”):

 

WHEREAS, the Company maintains The Wendy’s Company 2020 Omnibus Award Plan (the
“Plan”) under which the Compensation Committee of the Company’s Board of
Directors or a subcommittee thereof (the “Committee”) may, among other things,
award shares of the Company’s Common Stock, to such eligible persons under the
Plan as the Committee may determine, subject to terms, conditions or
restrictions as the Committee may deem appropriate; and

 

WHEREAS, pursuant to the Plan, the Committee has awarded to the Participant a
restricted stock unit award conditioned upon the execution by the Company and
the acceptance by the Participant of a Restricted Stock Unit Award Agreement
setting forth all the terms and conditions applicable to such award in
accordance with Delaware law.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereby agree as follows:

       

1.        Defined Terms. Except as otherwise specifically provided herein,
capitalized terms used herein shall have the meanings attributed thereto in the
Plan.

2.        Award of Restricted Stock Units. Subject to the terms of the Plan and
this Agreement, the Committee hereby awards to the Participant a restricted
stock unit award (the “Restricted Stock Unit Award”) on ____________, 20___ (the
“Award Date”) covering _______________ shares of Common Stock (the “RSUs”). Each
RSU represents the right to receive payment of one (1) share of Common Stock as
of the date the RSU is settled, to the extent the RSU is vested, subject to the
terms of the Plan and this Agreement.

3.        Vesting and Settlement. Subject to the Participant’s continued
employment with the Company and its Subsidiaries (other than as set forth in
Section 6 below), all of the RSUs shall vest and become nonforfeitable on
_______________ (the “Vesting Date”).

Promptly after the Vesting Date (but in no event later than seventy-four
(74) days after the end of the calendar year in which the Vesting Date occurs),
the Company shall distribute to the Participant one (1) share of Common Stock
for each vested RSU.

In the event that the RSUs vest earlier than the Vesting Date pursuant to
Section 6 below, then promptly after such earlier vesting (but in no event later
than seventy-four (74) days after the end of the calendar year in which such
earlier vesting occurs), the Company shall distribute to the Participant one
(1) share of Common Stock for each vested RSU.



--------------------------------------------------------------------------------

4.        Dividend Equivalent Rights. Each RSU shall also have a dividend
equivalent right (a “Dividend Equivalent Right”). Each Dividend Equivalent Right
represents the right to receive all of the ordinary cash dividends that are or
would be payable with respect to the RSUs. With respect to each Dividend
Equivalent Right, any such cash dividends shall be converted into additional
RSUs based on the Fair Market Value of a share of Common Stock on the date such
dividend is paid. Such additional RSUs shall be subject to the same terms and
conditions applicable to the RSU to which the Dividend Equivalent Right relates,
including, without limitation, the restrictions on transfer, forfeiture, vesting
and settlement provisions contained in this Agreement. In the event that an RSU
is forfeited as provided in Section 6 below, then the related Dividend
Equivalent Right shall also be forfeited.

5.        Transferability. The RSUs shall not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or an Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. The shares of Common Stock
acquired by the Participant upon settlement of the RSUs may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant, unless in compliance with all applicable securities laws as set
forth in Section 15 below. The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock subject to the RSUs prior to
settlement of any vested RSUs.

6.        Effect of Termination of Employment. In the event of (a) the
termination of the Participant’s employment or service by the Company other than
for Cause (and other than due to death or Disability), or by the Participant for
Good Reason, in each case within twelve (12) months following a Change in
Control, or (b) the termination of the Participant’s employment or service due
to death or Disability, outstanding RSUs hereby granted to the Participant shall
become fully vested as of the date of such termination of employment or service.
Upon voluntary termination of the Participant’s employment with the Company or
any of its Subsidiaries by the Participant other than for Good Reason, the
Restricted Stock Unit Award, to the extent not already vested, shall be
forfeited, unless otherwise determined by the Committee in its sole discretion.

In addition, in the event the Participant’s employment or services to the
Company and its Subsidiaries are terminated by the Company prior to the date the
RSUs would otherwise vest in accordance with Section 3 above other than for
Cause (and other than due to death or Disability, or by the Company or its
Subsidiaries other than for Cause or by the Participant for Good Reason within
twelve (12) months following a Change in Control, as described in the preceding
paragraph), the RSUs shall vest pro rata and become nonforfeitable as of the
date of such termination of employment or service, with such proration
determined by multiplying the number of RSUs by a fraction, the numerator of
which is the number of full calendar months worked by the Participant since the
Award Date (with the month in which the Award Date occurred being the first
month) to the date of termination of employment or service, and the denominator
of which is __________ (_____).

7.        Beneficiary. The Participant may designate in writing one or more
beneficiaries to receive the stock certificates representing those RSUs that
become vested and nonforfeitable and settled upon the Participant’s death. The
Participant has the right to change any such beneficiary designation at will.

 

2



--------------------------------------------------------------------------------

8.        Withholding Taxes. The Participant shall be required to pay to the
Company, and the Company shall have the right and is hereby authorized to
withhold, from any cash, shares of Common Stock, other securities or other
property deliverable in respect of the RSUs or from any compensation or other
amounts owing to the Participant, the amount (in cash, Common Stock, other
securities or other property) of any required withholding taxes in respect of
the RSUs, and to take such other action as may be necessary in the opinion of
the Committee or the Company to satisfy all obligations for the payment of such
withholding and taxes. In addition, the Committee may, in its sole discretion,
permit the Participant to satisfy, in whole or in part, the foregoing
withholding liability (but no more than the withholding liability calculated
using the highest marginal tax rate) by (a) the delivery of shares of Common
Stock (which are not subject to any pledge or other security interest) owned by
the Participant having a Fair Market Value equal to such withholding liability
or (b) having the Company withhold from the number of shares of Common Stock
otherwise issuable or deliverable upon settlement of the RSUs a number of shares
with a Fair Market Value equal to such withholding liability. The obligations of
the Company under this Agreement will be conditional on such payment or
arrangements, and the Company will, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant. If no election is made by the Participant, the Company will
withhold shares of Common Stock to satisfy the minimum statutory required tax
withholding.

9.        Impact on Other Benefits. The value of the Restricted Stock Unit Award
(either on the Award Date or at the time any RSUs become vested and/or settled)
shall not be taken into account in determining any benefits under any pension,
retirement, profit sharing, group insurance or other benefit plan of the Company
except as otherwise specifically provided in such other plan.

10.        Administration. The Committee shall have full authority and
discretion (subject only to the express provisions of the Plan) to decide all
matters relating to the administration and interpretation of this Agreement. All
such Committee determinations shall be final, conclusive and binding upon the
Company, the Participant and any and all interested parties.

11.        Funding. Dividends and distributions with respect to the RSUs shall
be paid directly by the Company. The Company shall not be required to fund or
otherwise segregate assets to be used for payment of these amounts under the
Plan, and all obligations of the Company with respect to such amounts under the
Plan shall remain subject to the claims of the Company’s general creditors.

12.        Right to Continued Employment. This grant does not constitute an
employment contract. Nothing in the Plan or this Agreement shall (a) confer upon
the Participant the right to continue to serve as a director or officer to, or
to continue as an employee or service provider of, the Company or any of its
Affiliates for the length of the vesting period set forth in Section 3 above or
for any portion thereof or (b) be deemed to be a modification or waiver of the
terms and conditions set forth in any written employment agreement for the
Participant that has been approved, ratified or confirmed by the Board of
Directors of the Company or the Committee.

 

3



--------------------------------------------------------------------------------

13.        Clawback. The Restricted Stock Unit Award is subject to the clawback
and forfeiture provisions of Section 14(u) of the Plan and any subsequent
clawback or forfeiture policy adopted by the Board or the Committee that is
communicated to the Participant or that is consistent with applicable law,
whether the Restricted Stock Unit Award was granted before or after the
effective date of any such clawback or forfeiture policy. Consistent with
Section 14(u)(ii) of the Plan, the Committee may, in its sole discretion, cancel
the Restricted Stock Unit Award if the Participant, without the consent of the
Company, while employed by or providing services to the Company or any Affiliate
or after termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise has
engaged in or engages in any Detrimental Activity that is in conflict with or
adverse to the interest of the Company or any Affiliate, as determined by the
Committee in its sole discretion. If the Committee determines, in its sole
discretion, that the Participant has engaged in or engages in any activity
referred to in the preceding sentence, the Committee may require the Participant
to forfeit any gain realized on the vesting of the Restricted Stock Unit Award
and to repay the gain to the Company. In addition, if the Participant receives
any amount in excess of what the Participant should have received under the
terms of the Restricted Stock Unit Award for any reason (including, without
limitation, by reason of a financial restatement, mistake in calculations or
other administrative error), then the Participant shall be required to repay any
such excess amount to the Company.

14.        Bound by Plan. The Restricted Stock Unit Award has been granted
subject to the terms and conditions of the Plan, a copy of which has been
provided to the Participant and which the Participant acknowledges having
received and reviewed. Any conflict between this Agreement and the Plan shall be
decided in favor of the provisions of the Plan. Any conflict between this
Agreement and the terms of a written employment agreement for the Participant
that has been approved, ratified or confirmed by the Board of Directors of the
Company or the Committee shall be decided in favor of the provisions of such
employment agreement. This Agreement may not be amended, altered, suspended,
discontinued, cancelled or terminated in any manner that would materially and
adversely affect the rights of the Participant except by a written agreement
executed by the Participant and the Company.

15.        Securities Laws. The Participant agrees that the obligation of the
Company to issue Common Stock upon vesting of the Restricted Stock Unit Award
shall also be subject, as conditions precedent, to compliance with applicable
provisions of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, state securities or corporation laws, rules and
regulations under any of the foregoing and applicable requirements of any
securities exchange upon which the Company’s securities shall be listed.

16.        Electronic Delivery. By accepting the Restricted Stock Unit Award,
the Participant hereby consents to the electronic delivery of all documentation,
including prospectuses, annual reports and other information required to be
delivered by Securities and Exchange Commission rules. This consent may be
revoked in writing by the Participant at any time upon three (3) business days’
notice to the Company, in which case all documents, including subsequent
prospectuses, annual reports and other information will be delivered in hard
copy to the Participant.

17.        Force and Effect. The various provisions of this Agreement are
severable in their entirety. Any determination of invalidity or unenforceability
of any one provision shall have no effect on the continuing force and effect of
the remaining provisions.

 

4



--------------------------------------------------------------------------------

18.        Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

19.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Furthermore, delivery of
a copy of a counterpart signature by facsimile or electronic transmission shall
constitute a valid and binding execution and delivery of this Agreement, and
such copy shall constitute an enforceable original document.

20.        Electronic Signature. This Agreement may be executed and exchanged by
facsimile or electronic mail transmission and the facsimile or electronic mail
copies of each party’s respective signature will be binding as if the same were
an original signature. This Agreement may also be executed through the use of
electronic signature, which each party acknowledges is a lawful means of
obtaining signatures in the United States. Each party agrees that its electronic
signature is the legal equivalent of its manual signature on this Agreement.
Each party further agrees that its use of a key pad, mouse or other device to
select an item, button, icon or similar act/action, regarding any agreement,
acknowledgement, consent terms, disclosures or conditions constitutes its
signature, acceptance and agreement as if actually signed by such party in
writing. Furthermore, to the extent applicable, all references to signatures in
this Agreement may be satisfied by procedures that the Company or a third party
designated by the Company has established or may establish for an electronic
signature system, and the Participant’s electronic signature shall be the same
as, and shall have the same force and effect as, such Participant’s written
signature.

21.        Data Privacy. The Participant agrees and acknowledges that by
accepting the Restricted Stock Unit Award, the Participant (a) consents to the
collection, use and transfer, in electronic or other form, of any of the
Participant’s personal data that is necessary or appropriate to facilitate the
implementation, administration and management of the Restricted Stock Unit
Award, this Agreement and the Plan, (b) understands that the Company may, for
purposes of implementing, administering and managing the Plan, hold certain
personal information about the Participant, including, without limitation, the
Participant’s name, home address, telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
and details of all awards or entitlements to awards granted to the Participant
under the Plan or otherwise (“Personal Data”), (c) understands that Personal
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, including any broker with whom the
shares of Common Stock issued upon vesting or settlement of the Restricted Stock
Unit Award may be deposited, and that these recipients may be located in the
United States or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than the United States, (d) waives any data
privacy rights the Participant may have with respect to Personal Data, and
(e) authorizes the Company, its Affiliates and its agents, to store and transmit
such Personal Data and related information in electronic form. The Participant
understands that the Participant is providing consent under this Section 21 on a
purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke consent, the Participant’s employment status
or service with the Company will not be affected; the only consequence of the
Participant’s refusing or withdrawing consent is that the Company would not be
able to grant the Restricted Stock Unit Award or other awards to the Participant
or implement, administer or maintain such awards.

 

5



--------------------------------------------------------------------------------

22.        Successors. This Agreement shall be binding and inure to the benefit
of the successors, assigns and heirs of the respective parties.

23.        Notices. Notices and communications under this Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to The Wendy’s Company, One Dave Thomas Boulevard,
Dublin, Ohio 43017, Attention: Corporate Secretary, or any other address
designated by the Company in a written notice to the Participant. Notices to the
Participant will be directed to the address of the Participant then currently on
file with the Company, or at any other address given by the Participant in a
written notice to the Company.

24.        Validity of Agreement. This Agreement shall be valid, binding and
effective upon the Company on the Award Date. However, the RSUs evidenced by
this Agreement shall be forfeited by the Participant and this Agreement shall
have no force and effect if this Agreement is duly rejected. The Participant may
reject this Agreement and forfeit the RSUs by notifying the Company or its
designee in the manner prescribed by the Company and communicated to the
Participant; provided that such rejection must be received by the Company or its
designee no later than the earlier of (a) ____________, 20___ and (b) the date
the RSUs first vest pursuant to the terms hereof. If this Agreement is rejected
on or prior to such date, the RSUs evidenced by this Agreement shall be
forfeited, and neither the Participant nor the Participant’s heirs, executors,
administrators and successors shall have any rights with respect thereto.

25.        Section 409A. If any provision of this Agreement could cause the
application of an accelerated or additional tax under Section 409A of the Code
upon the vesting or settlement of the Restricted Stock Unit Award (or any
portion thereof), such provision shall be restructured, to the minimum extent
possible, in a manner determined by the Company (and reasonably acceptable to
the Participant) that does not cause such an accelerated or additional tax. It
is intended that this Agreement shall not be subject to Section 409A of the Code
by reason of the short-term deferral rule under Treas. Reg.
Section 1.409A-1(b)(4), and this Agreement shall be interpreted accordingly.

[Remainder of page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by a duly authorized officer thereof, has
caused this Restricted Stock Unit Award Agreement to be executed as of the date
hereof.

 

THE WENDY’S COMPANY

By:    

Name:    

Title:    

 

7